

EIGHTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT
THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 30th day of March, 2017 by and among THE PRIVATEBANK AND
TRUST COMPANY (“Lender”), LAWSON PRODUCTS, INC., a Delaware corporation (“Lawson
Products Delaware”), LAWSON PRODUCTS, INC., an Illinois corporation (“Lawson
Products Illinois”), BARON DIVESTITURE COMPANY, an Illinois corporation (“Baron
Divestiture”), and SANDALWOOD DIVESTITURE COMPANY, INC., an Alabama corporation
(f/k/a Automatic Screw Machine Products Company, Inc.) (“Sandalwood
Divestiture”; Lawson Products Delaware, Lawson Products Illinois, Baron
Divestiture and Sandalwood Divestiture are individually referred to herein each
as a “Borrower” and collectively as “Borrowers”).
W I T N E S S E T H:
WHEREAS, Lender, Borrowers and certain former affiliates of Borrowers are party
to that certain Loan and Security Agreement dated as of August 8, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”); and
WHEREAS, each Borrower has requested that Lender amend certain provisions of the
Loan Agreement, and Lender is willing to do so subject to the terms and
conditions of this Amendment.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1    Incorporation of the Loan Agreement. All capitalized terms which
are not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement are inconsistent with the amendments set forth in Section 2 below,
such terms and provisions shall be deemed superseded hereby. Except as
specifically set forth herein, the Loan Agreement and the other Loan Documents
shall remain in full force and effect and the provisions thereof shall be
binding on the parties hereto.
Section 2    Amendment of the Loan Agreement. Upon satisfaction of the
conditions precedent set forth in Section 3 of this Amendment and in reliance on
the representations and warranties made by the Loan Parties set forth herein,
the Loan Agreement is hereby amended as follows:
(a)    The definition of Quarterly Tested Financial Covenants set forth in
Section 1.1 of the Loan Agreement is amended and restated in its entirety to
read as follows:
“Quarterly Tested Financial Covenant shall have the meaning set forth in Section
14.2.”


(b)    The definitions of Minimum Tangible Net Worth and Tangible Net Worth are
deleted from Section 1.1 of the Loan Agreement.



--------------------------------------------------------------------------------



(c)    Section 14.2.1 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
“14.2.1        [Reserved].”
(d)    The sentence at the end of Section 14.2 of the Loan Agreement is hereby
amended and restated in its entirety as follows:
“Notwithstanding the foregoing, commencing with the fiscal quarter ending March
31, 2017 and for each calendar month end testing period (each a “Monthly
Computation Period”) and/or fiscal quarter end testing period (each a “Quarterly
Computation Period”), as applicable, thereafter, (a) if the Loan Parties are in
compliance with the Excess Availability Requirement determined as of the last
day for each of the last three (3) Monthly Computation Periods (for the
avoidance of doubt, months 10, 11 and 12) in the trailing twelve month period
for the applicable Quarterly Computation Period, then the Fixed Charge Coverage
financial covenant set forth in Section 14.2.2 (the “Quarterly Tested Financial
Covenant”) shall not be tested for such applicable Quarterly Computation Period,
and (b) if the Loan Parties are in compliance with the Excess Availability
Requirement determined as of the last day for the current Monthly Computation
Period, then the Gross Availability financial covenant set forth in Section
14.2.3 (the “Monthly Tested Financial Covenant”) shall not be tested for such
Monthly Computation Period. For purposes hereof, “Excess Availability
Requirement” means the average daily Excess Availability for each one month
period is equal to or greater than $10,000,000, tested on the last day of each
calendar month.”
(e)    Section 15.12 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
“15.12    [Reserved].”
Section 3    Conditions Precedent. The amendments set forth in Section 2 shall
be effective upon the satisfaction of all of the following conditions precedent,
each to the satisfaction of Lender in its sole discretion:
(a)    Lender shall have received a fully executed copy of this Amendment, in
form and substance reasonably acceptable to Lender, executed by each of the
Borrowers and Lender; and
(b)    The representations and warranties set forth in Section 4 below shall be
true and correct.
Section 4    Representations and Warranties. Each Loan Party hereby represents
and warrants, in each case after giving effect to this Amendment, to Lender as
follows:
(a)    The representations and warranties of each Loan Party in the Loan
Agreement and each of the other Loan Documents to which it is a party shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by concepts of materiality, such
representation or warranty shall be true and correct in all respects) on the
date hereof, except for representations and warranties that expressly relate to
an earlier date which must be true and correct as of such earlier date;



--------------------------------------------------------------------------------



(b)    No Default or Event of Default exists;
(c)    Each Loan Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and each other document, agreement
and instrument executed by such Loan Party in connection with each of the
foregoing;
(d)    The execution, delivery and performance by each Loan Party of this
Amendment and each other document, agreement and instrument executed by such
Loan Party in connection with each of the foregoing have been duly authorized by
all necessary action; and
(e)    This Amendment and each other document, agreement and instrument executed
by each Loan Party in connection with each of the foregoing constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditor’s rights generally or by equitable principles relating to
enforceability.
Section 5    Fees and Expenses. Borrowers agree to pay on demand all reasonable
out-of-pocket costs and expenses of or incurred by Lender, including, but not
limited to, legal expenses and reasonable attorneys’ fees, in connection with
the evaluation, negotiation, preparation, execution and delivery of this
Amendment.
Section 6    Entire Agreement. This Amendment constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all other understandings, oral or written, with respect to the subject matter
hereof.
Section 7    No Modification; No Waiver. Except as expressly set forth herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Loan Agreement or any other Loan
Document or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, Lender reserves all rights, privileges and remedies
under the Loan Documents. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement, as modified
hereby. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under the Loan
Agreement or any of the Loan Documents.
Section 8    Severability. The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.
Section 9    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of a portable document file (also known as a .pdf file)
of an executed counterpart signature page shall be effective as a manually
executed counterpart signature hereof.
Section 10    Governing Law; Other Waivers. This Amendment shall be governed and
construed in accordance with the internal laws of the State of Illinois.
Section 18.11 of the Loan Agreement is incorporated herein by reference, mutatis
mutandis.
Section 11    Release. In consideration of Lender’s agreements contained in this
Amendment, each Loan Party hereby irrevocably releases and forever discharges
Lender and its affiliates, subsidiaries, successors, assigns, directors,
officers, employees, agents, consultants and attorneys (each, a “Released



--------------------------------------------------------------------------------



Person”) of and from any and all claims, suits, actions, investigations,
proceedings or demands, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which such Loan Party ever had or now has
against Lender or any other Released Person which relates, directly or
indirectly, to any acts of omissions of Lender or any other Released Person
relating to the Loan Agreement or any other Loan Document on or prior to the
date hereof.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------






(Signature Page to Eighth Amendment to Loan and Security Agreement)


IN WITNESS WHEREOF, the parties hereto have duly executed this Consent to Loan
and Security Agreement as of the date first above written.
BORROWERS:
LAWSON PRODUCTS, INC., a Delaware corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Executive Vice President and Chief Financial Officer
 
 
 
 
LAWSON PRODUCTS, INC., an Illinois corporation
 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Executive Vice President and Chief Financial Officer
 
 
 
 
SANDALWOOD DIVESTITURE COMPANY, INC., an Alabama corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Vice President
 
 
 
 
BARON DIVESTITURE COMPANY, an Illinois corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Vice President






--------------------------------------------------------------------------------







(Signature Page to Eighth Amendment to Loan and Security Agreement)




LENDER:
THE PRIVATEBANK AND TRUST COMPANY


 
By:
/s/ Joseph G. Fudacz
 
 
Joseph G. Fudacz
 
 
Managing Director






